Fullerton, J.
(dissenting) — An examination of the opinion in the case of In re Blattner’s Estate, 89 Wash. 412, 154 Pac. 796, will show that the decision was rested entirely on a particular clause of § 36 of the act of March 17, 1909 (Laws 1909, p. 556, §36; Rem. & Bal. Code, § 6158). Our attention was not then directed to the later act on the subject of life insurance, found in the Laws of 1911, p. 161 (Rem. 1915 Code, § 6059-1 et seq.). In the argument on the rehearing of the cause, however, this statute was brought to our attention, and it was strenuously contended that it repealed the statute of 1909, leaving the general statute (Rem. 1915 Code, § 569), which exempts the proceeds or avails of all life and accident insurance from all liability for any debt, in full force with respect to life insurance payable to the estate of a decedent. This ques*606tion is not noticed in the majority opinion, although it seems to me to be worthy of consideration.
The act of 1911 purports to be a complete insurance code. It is entitled:
“An Act to provide an Insurance Code for the State of Washington, to regulate the organization and government of insurance companies and insurance business, to provide penalties for the violation of the provisions of this act, to provide for an Insurance Commissioner and defining his duties, and to repeal all existing laws in relation thereto.” Laws 1911, p. 161.
The last section of the act contains a repealing clause. It reads:
.“This act may be referred to and shall be known as ‘The Insurance Code,’ and shall supersede all prior acts on the subject of the organization and government of insurance companies and insurance business, and all such prior acts are hereby repealed.” Laws 1911, p. 298, § 238 (Rem. 1915 Code, § 6059-238).
The language of this section, it is true, is somewhat restrictive, but I think it broad enough in its terms to include the particular clause on which the case of In re Blattner’s Estate was rested. It expressly repeals all prior acts on the subject of insurance business, and this particular clause, to my mind, clearly relates to insurance business. If it does not, it has no standing under any circumstances or on any theory, since it was enacted under the title, “An act to regulate the business of life insurance, ...” a title too restrictive to permit the enactment of any provision not relating to such business.
But if it be said that this particular section does not relate to insurance business, was properly enacted, and that the repealing clause in the later act is so far restrictive as to refer to nothing that would not have been superseded by the act itself had it contained no repealing clause, I think the same result must follow. The new law covers the whole subject-matter of the old one, and if any part of the latter *607remains, it is only the particular provision now under consideration. In the early case of Mansfield v. First Nat. Bank, 5 Wash. 665, 32 Pac. 789, 999, we held that, where a new law covers the whole subject-matter of an old one, the earlier law is repealed by the later one, notwithstanding there may be some matters in the earlier law which are not necessarily obnoxious to any provision of the new one. The rule rests not strictly on the ground of repeal by implication, but upon the principle that, where the legislature makes a revision of a particular statute and frames a new statute on the subject-matter, it is a legislative declaration that whatever is embraced in the new law shall constitute the existing law and that whatever is excluded therefrom is discarded. The principle of the case cited has been followed in numerous other cases decided by us, the latest of which is perhaps the case of Whitfield v. Davies, 78 Wash. 256, 138 Pac. 883.
The principle is controlling here. I am convinced, therefore, that the cases of Northwestern Mut. Life Ins. Co. v. Chehalis County Bank, 65 Wash. 374, 118 Pac. 326, and German-American State Bank of Ritzville v. Godman, 83 Wash. 231, 145 Pac. 221, were correctly decided, and that we were in error in the case of In re Blattner’s Estate, and that the majority are in error in the opinion in the case before us.